Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 11/23/2021, the following occurred: Claims 1, 17 and 19 have been amended; and claim 18 was previously cancelled.
Claims 1-17 and 19 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/070585 filed on 08/14/2017 which claims priority to EP16184451.9 filed on 08/17/2016. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bashan et al. (US 2011/0319322; hereinafter Bashan2) in view of Krulevitch (US 2011/0313395).

Regarding claim 1, Bashan2 teaches a device for adjusting a basal/bolus ratio in a standing insulin regimen for a subject (Abstract teaches systems, methods and/or devices for optimizing a patient’s insulin dosage regimen), wherein the device comprises 
(Abstract teaches a processor operatively connected to a memory. The Examiner interprets the method as device-implemented.):
obtaining the standing insulin regimen for the subject (see below), wherein 
the standing insulin regimen is specific for the subject and comprises a daily total insulin medicament (Abstract teaches storing data inputs corresponding to components of the patient’s present insulin dosage regimen. [0022] & [0036] teaches a patient’s daily total insulin dosage.), 
the daily total insulin medicament is satisfied by a combination of a daily amount of a basal insulin medicament and a daily amount of a bolus insulin medicament specified by the standing insulin regimen for the subject that is administered by […] (Fig. 29 & [0077] teaches a patient’s daily total of 45 units almost equally divided between basal and bolus. The Examiner interprets the insulin units (basal, bolus, total) as data inputs corresponding to (specified by) components of the patient’s present insulin dosage regimen. [0004] & [0042] teaches insulin injections administered by a user.), and 
the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament defines an initial basal/bolus ratio between the daily amount of basal insulin medicament and the daily amount of bolus insulin medicament (See e.g. Fig. 29 & [0077]. The Examiner notes the patient’s present insulin dosage regimen / total daily insulin dosage amounts necessarily define in a basal/bolus ratio between the basal and bolus dosage components, e.g. an initial one to be adjusted.);
determining and storing the initial basal/bolus ratio (Abstract teaches storing data inputs corresponding to dosage components. Fig. 17 teaches dosage components, e.g. week 1 basal dose, graphed as a portion of the total dose (initial basal/bolus ratio). [0109] teaches limiting (determining) a ratio between fast acting (bolus) and long acting (basal) insulin based on missing data. The Examiner interprets a first ratio as entered, limited and stored in memory.);
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a time course, and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made (See Fig. 13 displaying a graph of weekly mean glucose +/- SD. Fig. 13 & [0061] teaches a subject with low variability of glucose levels for weekly mean glucose, e.g. for week 1 (a time course). The Examiner interprets the week 1 measurements (a plurality) as a first data set, noting that the standard deviation (SD) is not zero. [0134] teaches dosage timestamps for available data in the valid history / stored data. See also [0186]-[0192], “tagging” process for blood-glucose-level (BG) measurement data.); 
identifying one or more fasting events in the time course ([0107] & [0134] teaches complete/valid historic data has a certain number of measurements per event; and utilizing data (events) in the complete/valid history for a 7 day time period, which is necessarily identified. [0183] teaches the BG measurement data (event) input is “tagged” with an identifier (timestamp) reflective of when the reading was input, e.g. a morning / “fast” measurement / “MPG”, see also [0186] & [0188].);
computing, for each respective fasting event in the one or more fasting events, a […] temporal glucose gradient uniquely associated with said each respective fasting event in the one or more fasting events, using the glucose measurements of the subject obtained from the first data set that are in a time period of the respective fasting event (See Specification, pg. 5, Ln. 6-10, “temporal glucose gradient”. [0097] teaches deriving various statistics from available glucose data. [0107] teaches the user may choose to only measure fasting BG. Fig. 13 teaches obtaining a change in weekly mean (fasting) glucose over a change in time from week 1 to week 2, etc. (temporal glucose gradient). The Examiner interprets week 1 measurement data (the first dataset) as including 7 MPG events (each respective fasting event), one per day of the week (time period). The Examiner interprets the weekly mean as uniquely associated with fasting BG measured that week.);
using the gradient of each fasting event in the one or more fasting events to make a recommended adjustment to the standing insulin regimen by controlling the basal/bolus ratio for the subject while maintaining the daily total insulin medicament at a constant level (See Specification, pg. 5, Ln. 6-10. [0107] teaches using only the fasting BG measurements to adjust insulin dosage. The Examiner interprets using the fasting BG measurements as using the MPG events, which change in mean value over time (see example Fig. 13). [0109] teaches the presence of a missing data set (non-MPG event) is used to limit (control) the ratio between fast acting and long acting insulin, e.g. limiting long acting insulin dosage component to no more than 70% of the (maintained) total daily amount of insulin injected. [0100] teaches recommending a new dosage component based on the desire to reduce (limit) the dosage component. See also [0022].);
communicating the recommended adjustment to the basal/bolus ratio, when the determination is made to make the recommended adjustment to the basal/bolus ratio for the subject (Abstract teaches determining how much to vary the components in the patient’s present insulin dosage regimen to get closer to the patient’s desired balance point and providing (communicating) treatment guidance.), 
to (The Examiner notes only one of these is required for the claim to be met):
(i) the subject for manual adjustment of the basal/bolus ratio in the standing insulin regimen ([0050] & Fig. 2 teaches a display for providing information to a patient. [0133] – [0134] teaches a full update (determination) will adjust all insulin dosage components. The Examiner interprets the information provided as the full update for the point in time at which information is provided. [0010] teaches insulin pump adjustment. The Examiner interprets some device as adjustable using the information.),
(ii) […], as dosage adjustment instructions (The Examiner interprets the full update as dosage adjustment instructions.) or
(iii) a health care practitioner associated with the subject (See [0010]. The Examiner interprets the patient as standing sufficiently close to a health care practitioner and displaying information from the full update so that the physician can help them adjust their administration device.); and
 ([0042] & [0043] teaches the daily total (insulin regimen dose) may be administer[ed] as a single injection or split between more than one injection. [0045] teaches providing insulin based upon the protocol (the full update). The Examiner interprets insulin as administered based on the displayed full update.)

Bashan2 does not explicitly teach 
computing, for each respective fasting event in the one or more fasting events, a respective temporal glucose gradient uniquely associated with said each respective fasting event in the one or more fasting events, which the Examiner interprets as a fitted line of fasting glucose measurements over time for the first data set, i.e., a graph of mean (fitted) fasting glucose measurements for MPG events in Bashan’s 7-day time period of week 1.
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features “fast” measurements and MPG events with teaching of Bashan2 since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Bashan2. Providing information derived from glucose data (as taught by Bashan2) does not change or affect the normal graph- and math-related functionality of the systems, methods and devices of Bashan2. Providing graph-related information and deriving information from glucose data would be performed the same way even with the addition of graphs for mean “fast” measurement 

Bashan2 does not teach 
one or more insulin pens;
communicating to each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject; or
administering, by the one or more insulin pens.

Krulevitch teaches 
one or more insulin pens (Abstract and [0002] teaches insulin pens used by people to inject insulin and a “smart” drug delivery pen. The Examiner interprets one or more “smart” pens as used.);
each insulin pen in the one or more insulin pens charged with delivering the standing insulin regimen to the subject (Abstract and [0038] teaches the “smart” pen has a wireless transmitter-receiver. [0063] teaches amount of insulin to be injected is measured by the dosage sensor, retained in memory of the pen or transmitted. Also, claim 6 teaches receiving data relating to dosage delivery (Bashan2’s full update). [0052] teaches the “smart” pen has a display.); and
administering, by the one or more insulin pens ([0002] teaches using insulin pens to inject insulin.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems, methods and devices for achieving glycemic balance of Bashan2 so as to transmit and receive wirelessly insulin dosage information from/to the transceiver of a “smart” pen as taught by Krulevitch, with the motivation of optimizing a patient’s insulin dosage regimen by getting the regimen closer to the patient’s desired balance point and improving management of a patient’s insulin therapy by the patient and their care provider by automatically communicating information (see Bashan2 at Abstract; and Krulevitch at Para. 0003).

Regarding claim 4, Bashan2/Krulevitch teaches the device of claim 1, wherein the one or more fasting events is a plurality of fasting events (see claim 1 prior art rejection), the using the gradient of each fasting event in the one or more fasting events to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject without change to the daily total insulin medicament (see claim 1 prior art rejection. The Examiner interprets the determination as necessarily made to make a recommended adjustment. See also as follows.) comprises: 
taking a first measure of central tendency of the gradient of each fasting event in the plurality of fasting events (Bashan2 [0096] teaches deriving the mean for a particular set of glucose data e.g. an MPG event. The Examiner interprets the mean “fast” measurement for a first MPG event in the 7-day period of Bashan2 as a first measure of central tendency in mg/dL. Alternately, the Examiner interprets the mean week 1 BG as the first measure when only fasting BG is measured by the user, see Bashan2 [0107].)
(Bashan2 Fig. 12 & [0093] teaches inputting a morning (fasting) BG reading, determining the BG levels / Glycemic Index / mean of the given set of glucose values is not in range (deficient) and updating long-acting insulin (basal) dosage. Bashan2 [0096] teaches setting a higher level (positive) threshold. The Examiner interprets a morning reading above the higher level as positive, deeming the regimen basal deficient.), 
deeming the standing insulin regimen for the subject is bolus deficient when the first measure of central tendency is negative and exceeds a negative threshold (Bashan2 [0096] teaches setting a lower level (negative) threshold. The Examiner interprets a morning reading below the lower level as negative, deeming the regimen bolus deficient. The Examiner interprets mean BG levels as not literally required to be negative since the amount (mg) and volume (dL) cannot be.), and
otherwise, deeming the standing insulin regimen for the subject basal/bolus ratio sufficient (See Bashan2, Fig. 12 at step 500. The Examiner interprets a morning reading in range as deeming the regimen sufficient.)

Regarding claim 5, Bashan2/Krulevitch teaches the device of claim 1, wherein the one or more fasting events is a single fasting event (see claim 1 prior art rejection), and wherein the using the gradient of each fasting event in the one or more fasting events to determine whether to make a recommended adjustment to the basal/bolus ratio for the subject without change to the daily total insulin medicament (see claim 1 prior art rejection. The Examiner interprets to make a recommended adjustment as necessarily determined.) comprises: 
deeming the standing insulin regimen for the subject basal deficient when the gradient of the single fasting event is positive and exceeds a positive threshold (see claim 4 prior art rejection. The Examiner interprets an MPG event as a single fasting event and its mean (first measure of central tendency) as a gradient in mg/dL for the number of timestamped “fast” measurements read.), 
deeming the standing insulin regimen for the subject bolus deficient when the gradient of the single fasting event is negative and exceeds a negative threshold (see claim 4 prior art rejection.), and
otherwise, deeming the standing insulin regimen for the subject
basal/bolus ratio sufficient (see claim 4 prior art rejection.)

Regarding claim 6, Bashan2/Krulevitch teaches the device of claim 1, wherein
	each glucose measurements in the plurality of glucose measurements is autonomously measured (Bashan2 [0169] & [0178] teaches automatic input of data corresponding to the patient’s BG measurements, such as by a glucose meter, into the memory.) and 
the one or more fasting events are determined using the plurality of glucose measurements of the subject and the respective time stamps in the first data set (see claim 1 prior art rejection. Bashan2 [0183] teaches the input is “tagged” (determined) with an identifier (time stamp) reflective of when the reading was input, e.g. morning (i.e., “fast”) measurement (herein “MPG”). [0188] teaches data are assigned the MPG designation when the time stamp is between a certain period of the day.) 

Regarding claim 8, Bashan2/Krulevitch teaches the device of claim 1, wherein
	the identifying the one or more fasting events comprises receiving an indication of each fasting event in the one or more fasting events from the subject (See claim 1 and 6 prior art rejections. Bashan2 [0183] teaches the input is “tagged” with an identifier (indication). Bashan2 [0184] teaches the time data may be automatically associated with the BG measurement data by the glucose monitor. The Examiner interprets the patient’s BG measurement data and time data (indications) as received.)

Regarding claim 12, Bashan2/Krulevitch teaches the device of claim 1, the method further comprising:
obtaining a third data set from one or more insulin pens used by the subject to apply the standing insulin regimen, the third data set comprising a plurality of insulin medicament records (Krulevitch Abstract and [0038] teach a “smart” drug delivery pen includes a wireless transmitter-receiver. Krulevitch [0003] & [0063] teaches communicating (transmitting) delivered doses by recording the amount and time of insulin delivery and displaying insulin administration history. Krulevitch [0045] teaches the dosage, time and duration is recorded for transfer and display on a computer (see Bashan2 Fig. 9 device 100). The Examiner interprets insulin admin history as a third data set.), each insulin medicament record in the plurality of medicament records comprising (see below): 
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens (Krulevitch [0044] & [0045] teaches recording a dosage injection event by recording the dosage (amount), time (a time stamp) and duration wherein after triggering a determination that dosage delivery is taking place, the injection start and end points are tracked so as to calculate the volume of the injection.),
(ii) a corresponding insulin event electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event (Krulevitch [0068] teaches determining the dosage injection event and recording such events. Krulevitch [0003] teaches automatically communicating, confirming whether the patient has already been dosed, keeping track of the time (records a time stamp) and amount of insulin delivery, and eliminating the need to keep a manual logbook.), and
(iii) a respective type of insulin medicament injected into the subject from one of (a) the basal insulin medicament and (b) the bolus insulin medicament (Krulevitch [0035] teaches the cartridge holder has an identifier for identifying information regarding the drug. Krulevitch [0061] teaches identifying, e.g. type of drug(s) (Bashan2’s fast-acting or long-acting insulin), collecting data from the identifier / RFID tag, comparing the information with a protocol (Bashan2’s regimen) to ensure the drug is the correct one, and logging the collected data.), and
 (Krulevitch’s insulin admin history) to exclude fasting events from the one or more fasting events that do not occur within a first predetermined time interval after a bolus injection event or within a second predetermined time interval after a basal injection event (Bashan2 [0183] teaches BG measurement data input is “tagged” with an identifier reflective of when the reading was input, e.g. morning for “fast” measurements / MPG. Bashan2 [0184] teaches facilitating the “tagging” process using time data automatically associated with the BG data input or event-identifying information input, e.g. “dinnertime” to reflect when BG data was taken. The Examiner interprets time data as used to tag some BG data as MPG and exclude others based on the time of reading. Bashan2 [0188] teaches MPG designation from 4AM – 10AM (a first predetermined time interval). Bashan2 [0191] teaches categorizing BTPG data designated from 9 PM – 2AM that reflect a time more than three hours after “dinnertime” (after a bolus injection event) as DPG. The Examiner interprets MPG times as occurring after “dinnertime” and DPG times. The Examiner notes only one of these is required for the claim to be met.)

Bashan2/Krulevitch does not explicitly teach using the third data set to exclude.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Krulevitch with teaching of Bashan2/Krulevitch since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Bashan2/Krulevitch.  The Examiner also notes that “using… to exclude…” is an intended use of the insulin administration records / third data set that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use of the identifying feature.

Regarding claim 13, Bashan2/Krulevitch teaches the device of claim 1, wherein
	the one or more fasting events are within the last week, within the last two weeks, or within the last month (see claim 1 prior art rejection. Bashan2 [0132] teaches a varying length window that contains events that occurred after the last update but are no older than 7 days (within the last week). The Examiner notes only one event and/or time window is required for the claim to be met.) and 
	wherein the method is repeated on a recurring basis over time (Bashan2 [0134] teaches a full update (repeat) uses the available data in the valid history, for example, newer than the last dosage update and not older than 7 days, to adjust dosage components.)

Regarding claim 14, Bashan2/Krulevitch teaches the device of claim 1, wherein
a determination is made to make the recommended adjustment to the basal/bolus ratio for the subject (see claim 1 prior art rejection.), and
the adjustment is between 1 and 5 percent of the initial basal/bolus ratio, between 5 and 10 percent of the initial basal/bolus ratio, or between 10 and 15 percent of the initial basal/bolus ratio (Bashan2 [0100] teaches proportionally reducing a dosage component e.g. by 10%, 20%, etc. or by a fixed number or other reasonable numbers in that range or a combination of the two. Also, Bashan2 [0103] teaches recommending a proportional increase in the adjustment step that is not to exceed a certain percentage, e.g. 5%, greater than the level that was used before. Bashan2 [0109] teaches limiting an increase to the total fast insulin dosage components (bolus). The Examiner interprets a new recommendation as recommending a 4% increase for the total fast insulin components, noting only one range is required for the claim to be met. Bashan2 [0022] teaches such changes in distribution (adjustment of the ratio) of insulin are done without significantly reducing the daily total insulin dosage.)

Regarding claim 16, Bashan2/Krulevitch teaches the device of claim 1, wherein
the long acting insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours (See Bashan2 [0098]. Bashan2 [0099] teaches long-acting insulin’s, such as Lantus® or Levemir®, have a fairly flat pharmacokinetic profile and their activity level is nearly constant over a 24 h period; and a user administering a long acting insulin. The Examiner interprets long acting insulin as completely wearing off within 24 h post injection (between 12 and 24 h). [0099] also teaches Novolog Mix 70/30 ends around (before, at, after) 12 h post injection.), and
the bolus insulin medicament consists of a single insulin medicament having a duration of action that is between three and eight hours or a mixture of insulin medicaments that collectively have a duration of action that is between three to eight hours (Bashan2 [0098] teaches the user may be administering fast-acting (bolus) insulin which may be active 30 minutes post injection and its effect (duration of action) will completely wear off within 6 h post injection (between 3 to 8 h). The Examiner interprets fast acting insulin as completely wearing off within 6 h post injection. See also Bashan2 [0099], “Novolog Mix 70/30”.)

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 17 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. The Examiner notes that Bashan2 teaches a computer system (See Abstract, “systems”, and Fig. 9.)

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 19 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. The Examiner notes that Bashan2 teaches a non-transitory (Bashan2 [0017] teaches an apparatus comprising a computer readable medium coupled to a processor (non-transitory).)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bashan2 (US 2011/0319322) in view of Krulevitch and further in view of Booth et al. (US 2015/0217054).

Regarding claim 2, Bashan2/Krulevitch teaches the device of claim 1, wherein the standing insulin regimen for the subject further comprises 
[…] is specified to be administered by the one or more insulin pens (see claim 1 prior art rejection. The Examiner interprets Bashan2’s display as presenting information or transmitting information to Krulevitch’s “smart” pen to specify how to administer insulin. Krulevitch [0052] also teaches the “smart” pen display 406.)

Bashan2/Krulevitch does not teach 
a post-prandial glucose target, and a correction bolus to account for a post-prandial glucose level above the post-prandial glucose target, wherein the correction bolus is specified.

Booth teaches 
a post-prandial glucose target, and a correction bolus to account for a post-prandial glucose level above the post-prandial glucose target, wherein the correction ([0015] teaches a dosing controller (Bashan2’s device) determines (accounts for) a post-prandial correction bolus. [0149] & Eq. 22 teach calculating a post-prandial correction bolus (CBpost) using parameter BGtarget (post-prandial glucose target) and BG (post-prandial BG). [0152] teaches CBpost is taken into consideration when the value is positive IU (for a post-prandial glucose level above target). The Examiner interprets the device as calculating a positive CBpost. The Examiner interprets a Bashan2 full update as including a post-prandial CB when presented post-meal. The Examiner interprets Krulevitch’s “smart” pen as receiving and displaying post-meal full update information, e.g. the calculated CBpost.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of administering insulin of Booth to provide insulin management information including a correction bolus and to use this information as taught by Bashan2/Krulevitch, with the motivation of optimizing a patient’s insulin dosage regimen by getting the regimen closer to the patient’s desired balance point and improving management of a patient’s insulin therapy by the patient and their care provider by automatically communicating information (see Bashan2 at Abstract; and Krulevitch at Para. 0003).

Regarding claim 3, Bashan2/Krulevitch teaches the device of claim 1, wherein the standing insulin regimen for the subject further comprises
	a lower range glucose target (Bashan2 [0096] teaches a selected lower threshold / glucose level e.g. 80 mg/dL.), and 


Bashan2/Krulevitch may not teach at least in part a carbohydrate correction to account for a glucose level below the lower range glucose target, wherein the carbohydrate correction can be administered orally.

Booth teaches
a carbohydrate correction to account for a glucose level below the lower range glucose target, wherein the carbohydrate correction can be administered orally (Fig. 4B also teaches a target range in mg/dL. Fig. 3 teaches determining at step 322 that the BG is below BGhypo (and BGTRL) (the lower range glucose target) and calculating at step 324 a hypoglycemia treatment with an oral treatment (to account for BGhypo), glucose tablets or gel. The Examiner interprets glucose tablets or gel as a carbohydrate correction that can administered orally. The Examiner notes that “can be administered orally” is optional language.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the suggested treatment for hypoglycemia of Booth to present the information as taught by Bashan2/Krulevitch, with the motivation of optimizing a patient’s insulin dosage regimen by getting the regimen closer to the patient’s desired balance point and improving management of a patient’s insulin therapy by the patient and their care provider by automatically communicating information (see Bashan2 at Abstract; and Krulevitch at Para. 0003).
In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).	

Claim 7 is rejected under under 35 U.S.C. 103 as being unpatentable over Bashan2 (US 2011/0319322) in view of Krulevitch and further in view of Wikipedia (see NPL document in PTO-892).

Regarding claim 7, Bashan2/Krulevitch teaches the device of claim 1, wherein the identifying the plurality of fasting events comprises 
identifying a first fasting period in a first time period encompassed by the time course (see claim 1 prior art rejection. Bashan2 [0097] teaches the glycemic index is various statistics that may be derived from available glucose data. The Examiner interprets Bashan2 MPG data as used to derive (identify) statistics. See also [0183] for teaching identifying when the reading was input, e.g. morning (a first time period) “fast” measurement. The Examiner notes week 1 has been interpreted as the time course) by: 
	computing […] across a plurality of glucose measurements (see previous citations), wherein […].

Bashan2/Krulevitch does not teach moving period of variance                         
                            
                                
                                    σ
                                
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                    , wherein:
    PNG
    media_image1.png
    135
    310
    media_image1.png
    Greyscale
wherein,

    PNG
    media_image2.png
    560
    1086
    media_image2.png
    Greyscale


Wikipedia (at the time of filing) teaches moving period […] variance.
moving period […] (See pg. 5/25, the “Simple moving average” section, which teaches the simple moving average equation. See also Applicant’s Remarks filed 06/07/2021 on pg. 16, describing an Eq. (2) and an Eq. (4) from Wikipedia. See also Specification Objection discussion above.) and
variance (See pg. 14/25, the “Discrete Random Variable” section, which teaches the variance equation. See also Applicant’s Remarks filed 06/07/2021 on pg. 16, describing an Eq. (2) and an Eq. (4) from Wikipedia. See also Specification Objection discussion above.)
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of these statistics of Wikipedia with teaching of Bashan2/Krulevitch since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Bashan2/Krulevitch or Wikipedia. Providing various statistics (as taught by Wikipedia) does not change or affect the normal statistics-related functionality (see Bashan2 at para. 0097) of the device for achieving glycemic balance of Bashan2/Krulevitch. Providing a glycemic index would be performed the same way even with the addition of various statistical means for calculating the glycemic index. Since the functionalities of the elements in Bashan2/Krulevitch and Wikipedia do not interfere with each other, the results of the combination would be predictable.

Bashan2/Krulevitch/Wikipedia does not explicitly teach the moving period of variance.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of simple moving average and variance with teaching of Bashan2/Krulevitch/Wikipedia since the combination of references is merely combining prior art elements (the simple moving average and variance equations) (i.e., a moving period and a variance) according to known methods to yield predictable results (i.e., a moving evaluation for variation) (KSR rational A) (see also Applicant’s Remarks, filed 06/07/2021, at pg. 17). It can be seen that each element claimed is present in either Bashan2/Krulevitch or Wikipedia. Providing a simple moving variance (as taught by Wikipedia) does not change or affect the normal statistic-related .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bashan2 (US 2011/0319322) in view of Krulevitch and further in view of Choi et al. (US 2016/0331285).

Regarding claim 9, Bashan2/Krulevitch teaches the device of claim 1, wherein the identifying the one or more fasting events comprises 
receiving a second data set […] (See claim 8 prior art rejection. The Examiner interprets data as being received from the glucose monitor), and 
the second data set indicates […] during the time course that is indicative of the one or more fasting events (The Examiner interprets data received from the glucose monitor as being automatically “tagged” with time data and received from 4 AM to 10 AM (indicative), see Bashan2 [0188].)

Bashan2/Krulevitch does not teach 
from a wearable device worn by the subject or
indicates a physiologic metric of the user.

Choi teaches
from a wearable device worn by the subject ([0216] & [0222] teaches a wearable blood glucose meter 100 with communication unit 130 and sensors 190. See also Fig 5, 8 and 13B. [0236] teaches the sensor may include a microneedle and various other sensors.) and
indicates a physiologic metric of the user (see [0236]. See also [0113], “acquiring information” to determine rate of change of BG of the user. The Examiner interprets the sensor data as indicating one or more physiologic metrics of the wearer.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the blood glucose measurement apparatus (i.e., the glucose meter) of Choi with teaching of Bashan2/Krulevitch since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the wearable blood glucose measurement apparatus of the secondary reference for the blood glucose measurement means (i.e., the glucose meter) of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Regarding claim 15, Bashan2/Krulevitch teaches the device of claim 1, wherein
(Bashan2 [0170] teaches the glucose meter shown in Fig. 7 can communicate wirelessly with the device. The Examiner interprets the device (receiver) as receiving information wirelessly.), and
	the first data set is obtained wirelessly from a glucose sensor […] (Bashan2 [0170] teaches the glucose meter (sensor) communicates the patient’s BG measurements.)

Bashan2/Krulevitch does not teach affixed to the subject.

Choi teaches affixed to the subject (see claim 9 prior art rejection, notably Fig. 8.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of the blood glucose measurement apparatus (i.e., the glucose meter) of Choi with teaching of Bashan2/Krulevitch since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the wearable blood glucose measurement apparatus of the secondary reference for the blood glucose measurement means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bashan2 (US 2011/0319322) in view of Krulevitch and further in view of Sloan et al. (US 2012/0232520).

Regarding claim 10, Bashan2/Krulevitch teaches the device of claim 1, wherein
the standing insulin regimen specifies that the daily amount of bolus insulin medicament is divided between two or more daily bolus injection event types in the set of event types comprising "breakfast," "lunch," and "dinner," (see claim 1 prior art rejection. Bashan2 Fig. 17, Fig. 29 & associated text teaches the total, e.g. 45 units per day almost equally divided between basal and bolus, has a bolus dose comprises breakfast, lunch, and dinner dosage components (three bolus injection event types).)
a determination is made to make the recommended adjustment to the basal/bolus ratio (see claim 1 prior art rejection. Also, Bashan2 [0106] teaches that in regimens that require carbohydrate counting, the projected daily total requires estimating average meal size as the dosage component ratios cannot simply be added to determine daily total.), 
the recommended adjustment to the basal/bolus ratio is a recommended increase in the daily amount of bolus insulin medicament in the standing insulin regimen for the subject (see claim 1 prior art rejection. Bashan2 [0103] teaches recommending an increase in the dosage adjustment step and optional limiting of the increase. Bashan2 [0109] teaches limiting the total fast insulin dosage components (bolus), e.g. to no more than 70% of the total daily amount. The Examiner interprets an increase in fast insulin dosage as recommended.), and the method further comprises:
determining which bolus injection event type in the two or more daily bolus injection event types is to be altered to have an increased bolus insulin medicament amount by (see below):
[…];
[…]; and
[…].

Bashan2/Krulevitch does not teach
determining a respective minimum post-prandial glucose measurement value associated with each respective bolus injection of each bolus injection event type in the two or more bolus injection events types across the time course;
computing, for each respective daily bolus injection event type in the two or more daily bolus injection event types, a respective second measure of central tendency of the minimum post-prandial glucose measurement value associated with each respective bolus injection of the respective daily bolus injection event type thereby computing a plurality of second measures of central tendency, and
selecting, for the increased bolus insulin medicament amount, the daily bolus injection event type in the two or more daily bolus injection event types associated with the highest second measure of central tendency when the second measure of central tendency is more than a threshold amount higher than a third measure of central tendency of the plurality of second measures of central tendency and distributing the increase in the bolus insulin medicament amount across the two or more daily bolus injection event types otherwise.

Sloan does teach
determining a respective minimum post-prandial glucose measurement value associated with each respective bolus injection of each bolus injection event type in the two or more bolus injection events types across the time course (Sloan [0134] teaches warning messages displayed upon occurrence of certain events, e.g. if an analyte concentration is below a threshold level, e.g. if a post-meal analyte concentration is above a threshold level (i.e., a maximum acceptable glucose level). The Examiner interprets a warning message as a determinant necessitating a minimum acceptable post-meal analyte concentration.);
computing, for each respective daily bolus injection event type in the two or more daily bolus injection event types, a respective second measure of central tendency of the minimum post-prandial glucose measurement value associated with each respective bolus injection of the respective daily bolus injection event type thereby computing a plurality of second measures of central tendency (Sloan [0131] teaches that just as with fasting blood glucose levels, if the average of the analyte concentrations (i.e., a post-meal glucose measurements in mg/dL) is within or equal to the threshold range, then the algorithm may recommend no change to the current medication dose level. The Examiner interprets a recommendation as necessitating an average of post-meal glucose measurements for comparison to the lower threshold range. The Examiner notes a range is a measure of central tendency.), and
selecting, for the increased bolus insulin medicament amount, the daily bolus injection event type in the two or more daily bolus injection event types associated with the highest second measure of central tendency when the second measure of central tendency is more than a threshold amount higher than a third measure of central tendency of the plurality of second measures of central tendency and distributing the increase in the bolus insulin medicament amount across the two or more daily bolus injection event types otherwise (Sloan Fig. 39 (3905) and [0494 teach the user may increase or decrease the suggested dose by pressing up or down arrow buttons for each of the various times of day. Sloan [0138] teaches different exemplary tiers for decreasing dose based on tiered threshold ranges. Sloan [0171] teaches recommendations of changing mealtime dose amount and by how much depending on pattern of mealtime glucose values below target. Sloan [0495] teaches the user may titrate their suggested doses of insulin, e.g. basal dose adjustment shown in Fig. 39. The Examiner interprets the user comparing mean averages of stored glucose measurements using suggestions; and decreasing the dose associated with either a significantly high post-meal average or more than one similarly high post-meal averages.)
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the multi-function analyte monitor device and methods of Sloan to perform the method described above related to determining an adjusted dose level based at least in part on a current dose level and data associated 

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 10. Since claim 11 is analogous to claim 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. The Examiner notes that Sloan also teaches a recommended decrease in the previously cited paragraphs of Sloan used in claim 10 prior art rejection.

Response to Arguments
Specification
Regarding Specification objection, the Applicant submitted a clean version and marked up version of the substitute specification on 11/23/2021. The objection is withdrawn.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-17 and 19, the Examiner has considered the Applicant’s amendments and arguments. The applicant has amended the claims sufficiently. The Examiner has withdrawn the 101 rejection with the following reasoning.
The claims as amended recite the “device” for adjusting a basal/bolus ratio… performing a method of (claim 1 being representative)… administering, by the one or more insulin pens, at least one dose… based on the (communicated) recommended adjustment. The device (element 250) improves another device or technology (one or more insulin pens 1 … Q) (i.e., the Diamond v. Diehr rationale) by controlling the one or more insulin pen. This practical application provides the basis for which the Examiner determines the claims subject matter eligible at Step 2A Prong 2. Support for the controlling device is found at least in the Drawings, Fig. 1, “Regimen adjustment device 250” (which is shown to be separate from the insulin pens) and Fig. 2, “Controller 288” of device 250.
Note: Currently, the claims do not provide any other practical application rationale. For the prophylaxis/treatment rationale per Vanda, the amount of insulin must be specifically recited. Support might be found in Specification at pg. 33, Ln. 9-17.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-17 and 19, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “it is alleged that it would be obvious to modify Bashan, as a prima facie matter, in order to combine this computed “gradient” with individual data points in some indeterminate way” (Remarks, pg. 23).
Regarding a.: The Examiner respectfully submits that the independent claim’s “computing…” step is extremely broad. The claims as recited along with this remark give reason to believe that the computing step is either indeterminate or lacking in sufficient detail. The Examiner would appreciate if the Applicant pointed to how the temporal glucose gradient is computed in the disclosure or narrowed the extremely broad claim. The current amendment appears to shift a prepositional phrase without changing the plain meaning of the “computing…” step. This specific amendment does not appear to clarify or modify the “computing…” step.

b. “there is no way to associate this data with individual fasting events… Since Bashan does not appear to use the individual data points… for readings… there is absolutely no reason why a person of ordinary skill in the art would find it beneficial to do this” (Remarks, pg. 23-24).
Regarding b.: The Examiner respectfully disagrees.
1. The claims are extremely broad in the recited “computing…” step. Neither the claims nor the Specification supply that the gradient must be evaluated/computed a certain way. “The temporal glucose gradient can be computed by any method of numerical differentiation… The gradient can be evaluated as the slope… by evaluating the difference between the glucose values on the line over the difference between corresponding time values” (see Specification at pg. 5, Ln. 6-10; and Drawings, Fig. 7 & 0, y0) (i.e., perpendicular to the level curve through a two-dimensional point), which is not required.
2. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Regardless, in this case, the Examiner submits that deriving more information from a specific set of data in Bashan using a method of Bashan applied to a different set of data in Bashan would be predictable.

c. “MPEP 2143 “the rationale to support a conclusion that the claim would have been obvious is that 'a person of ordinary skill in the art would have been motivated to 
Regarding c.: The Examiner respectfully submits that this concerns a different rationale (i.e., KSR rationale E). For KSR rationale A, the Examiner submits that the result of the combination would be predicable.

d. “mixing unlike types of data simply to reconstruct something like the present claims with impermissible hindsight” (Remarks, pg. 24).
Regarding d.: In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. So long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

e. “using the gradient of each fasting event in the one or more fasting events to make a recommended adjustment” (Remarks, pg. 25).
Regarding e.: The Examiner respectfully submits that this appears to be an intended use, which is not required to occur. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

f. “Applicant has amended the claims in order to clarify that gradient values are specifically associated with individual fasting events in greater detail” (Remarks, pg. 25).
Regarding f.: The Examiner respectfully disagrees. The amendment to the “computing…” step does not appear to clarify or change the meaning of the claim limitation.

Regarding the rejection of Claims 2-17 and 19, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schaible (CA 2 961 887 A1) for teaching decisions support for patients with diabetes.
Bashan et al. (US 2014/0343530) for teaching alleviating glucotoxicity and restoring pancreatic beta-cell function in advanced diabetes mellitus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/J.M.W./Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626